 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   STATE OF CALIFORNIA,                              No. 2:21-cv-00806-TLN-KJN

12                      Plaintiff,                     ORDER

13           v.
14   K.W., et al.,
15                      Defendants.
16

17           This is a case originally filed by the State of California in El Dorado County Superior

18   Court as a juvenile wardship petition against K.W., a minor. K.W.’s mother, proceeding pro se,

19   filed removal papers in K.W.’s proceedings and requested permission to proceed in forma

20   pauperis. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

21   636(b)(1)(B) and Local Rule 302(c)(21).

22           On May 24, 2021, the magistrate judge filed findings and recommendations (ECF No. 3),

23   which were served on the parties and which contained notice that any objections to the findings

24   and recommendations were to be filed within fourteen (14) days. No objections were timely

25   filed.1 Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   1
           On June 23, 2021, K.W.’s mother filed a motion for extension of time to file objections
27   and motion for permission to file online. (ECF No. 7.) As noted in the findings and
     recommendations, K.W.’s mother has not shown that she has standing to file documents on
28   K.W.’s behalf. Therefore, the Court DENIES K.W.’s mother’s request.
                                                    1
 1   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 2   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 3   1983).

 4            The Court has reviewed the applicable legal standards and, good cause appearing,

 5   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

 6   IT IS HEREBY ORDERED that:

 7      1. The findings and recommendations (ECF No. 3) are ADOPTED IN FULL;

 8      2. K.W.’s mother’s motion for extension of time to file objections and motion to file online

 9            (ECF No. 7) is DENIED;

10      3. This case is REMANDED to the Superior Court of the State of California, County of El

11            Dorado; and

12      4. Defendant’s motion to proceed in forma pauperis (ECF No. 2) is DENIED AS MOOT.

13   DATE: July 7, 2021

14

15

16
                                                 Troy L. Nunley
17                                               United States District Judge

18

19

20
21

22

23

24

25

26
27

28
                                                     2
